          Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
KELLY STEPHENSON                    )
29270 W. 199th St.                  )
Gardner, KS 66030                   )
Plaintiff,                          )
                                    )
                                    ) Case No.: 1:19-cv-2256
      v.                            )
                                    )
                                    ) Jury Requested
ELAINE L. CHAO, Secretary           )
Department of Transportation        )
1200 New Jersey Ave SE,             )
Washington, D.C. 20590              )
Defendant.                          )
____________________________________)

                                        COMPLAINT
       COMES NOW, Plaintiff Kelly Stephenson (hereinafter “Plaintiff” or “Mr. Stephenson”),

by and through his undersigned counsel, and files this, his Complaint against Defendant ELAINE

L. CHAO, Secretary Department of Transportation (hereinafter “Defendant” or “the Agency”),

and respectfully shows this Court as follows:

                                 NATURE OF COMPLAINT
1. Plaintiff brings this action to obtain full and complete relief and to redress the unlawful

   employment practices described herein.

2. This action seeks declaratory relief, liquidated and actual damages for Defendant’s unlawful

   employment practices on the bases of age and disability in violation of Title VII of the Civil

   Rights Act of 1964 42 USC §§ 2000e, et seq. (hereinafter “Title VII”); the Americans with

   Disabilities Act) 42 U.S.C. § 12101, et seq. and the Age Discrimination in Employment Act

   of 1967 (“ADEA”), as amended, 29 U.S.C. § 621, et. seq.

                               JURISDICTION AND VENUE
          Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 2 of 9



3. Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. § 1331, 42 U.S.C. § 1983

   and 42 U.S.C. § 2000e-5(f).

4. This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331

   (federal question) and 28 U.S.C. § 1343(a)(3) (civil rights).

5. Pursuant to 28 U.S.C. § 1391 and 42 U.S.C. §2000(e)-5(f), venue is appropriate in this Court.

                                            PARTIES
6. Plaintiff is a male citizen of the United States of America and is subject to the jurisdiction of

   this Court.

7. Defendant Elaine L. Chao, is currently the Secretary of The Department of Transportation. Ms.

   Chao is being sued here in her official capacity only.

                             ADMINISTRATIVE PROCEDURES
8. Plaintiff timely contacted the United States Equal Employment Opportunity Commission

   (“EEOC”) and filed a complaint against Defendant alleging violations of the Age

   Discrimination in Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C. § 621, et. seq.

   and the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., identified as EEOC

   Hearing Nos. 570-2015-00802X and 570-2016-00696X.

9. On October 5, 2017, the EEOC issued a final order concerning Plaintiff’s employment

   discrimination complaint.

10. Plaintiff initiated an appeal and the EEOC issued a decision on appeal on April 25, 2019,

   entitling an action to be commenced within ninety (90) days of receipt of that notice.

11. This action has been commenced within ninety (90) days of Mr. Stephenson’s receipt of the

   EEOC’s decision.

                                  FACTUAL ALLEGATIONS
           Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 3 of 9



12. Plaintiff (born 1966) was a career federal employee with over twenty-five years of service with

    the Agency before being terminated.

13. Plaintiff was employed as an Air Traffic Control Specialist until the Agency forced him out on

    disability retirement.

14. The Agency was aware of Plaintiff’s age because of his status as a former employee.

15. Plaintiff suffered a stroke in January 2005 and the Agency sent an HR Specialist to the

    Intensive Care Unit, where Plaintiff was located, to sign a request for immediate retirement.

16. Plaintiff has very little recollection of requesting a disability retirement.

17. Plaintiff was able to perform the essential functions of the vacancies at issue.

18. The Agency was aware of Plaintiff’s disability because of his disability retirement and because

    he listed his disability on his applications.

                             Non-Selection – Age/Disability Discrimination

19. Plaintiff was provided with “priority consideration” for two years from December 20, 2013, to

    December 20, 2015, to remedy an administrative error that had occurred during an earlier

    selection process by the Agency’s Office of Human Resources.

20. Priority Consideration meant that Plaintiff’s application would be given "bonafide

    consideration by the selecting official without having to compete with other applicants".

21. Plaintiff applied for two vacancies for the position of Air Traffic Control Specialist, FV-2152-

    J, which were advertised as VA No. AWA-AOV-14-0157SS36670; VA No. AWA-AOV-14-

    0083SS-34769 and VA No. AWAAOV-15-0101SS-41731.

22. The Job Analysis Tool for the position of Air Traffic Control Specialist, Series 2152, level 4,

    pay band J lists the duties and responsibilities and the knowledge, skills, and abilities (KSAs)

    for the position.
            Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 4 of 9



23. The KSAs for the cited vacancies included the following: 1) knowledge of the Nation Airspace

   System (NAS) operating systems; 2) knowledge of air traffic control operating rules, law,

   procedure, policies, regulation, equipment and systems (en route and/or terminal); 3) skill in

   conducting robust data analyses, syntheses, and correlation and in the identification and

   evaluation of trends; 4) skill in conducting independent research while also working effectively

   on teams; and 5) ability to communicate information to diverse audiences through use of

   written reports and oral briefings and presentation.

24. Based on the KSAs and prior experience, Plaintiff was qualified for the positions.

25. Despite Plaintiff being qualified for the positions, the Agency did not select Plaintiff for the

   position in favor of younger, non-disabled candidates.

26. Mr. Anthony Ferrante (born 1958/no disability), Director of AOV, was the Selecting Official

   for the positions.

27. Julia Doherty (born 1952/no disability) was the Manager of Planning and Program

   Management Staff of AOV, and was the Recommending Official and Leader of the recruitment

   panel.

28. The applicable Agency regulation provides: “Applicant /employee receives priority referral

   to the next available vacancy at the grade level for which consideration was improperly

   missed but selection is at the discretion of the selecting official.”

29. Although selection was at the discretion of the selecting official, the Agency mandate was such

   that Plaintiff’s application for any Agency opening should have went to the Selecting Official

   and no one else.
          Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 5 of 9



30. Further, the Agency mandate was such that Plaintiff must be considered before any formal

   action to recruit for the vacancy, and must be given bona fide consideration on his own merit,

   without competition with other potential candidates.

31. Despite Agency mandate, Mr. Ferrante did not consider Plaintiff before any formal action to

   recruit for the vacancies, and did not give bona fide consideration to Plaintiff on his own merit,

   without competition with other potential candidates.

32. Against Agency mandate, both Mr. Ferrante and Ms. Doherty independently reviewed

   Plaintiff’s application prior to reviewing any other applications. Ms. Doherty, in particular,

   should not have had access to review Plaintiff’s application.

33. Ms. Doherty was the lead member of the recruitment panel on all three of Plaintiff’s

   applications and was aware that Mr. Ferrante, her second line supervisor had already decided

   that Plaintiff should not be selected for the vacancies.

34. On or around May 13, 2014, HR forwarded to AOV the applications of all candidates on the

   certification list. The recruitment panel for the announcement included Ms. Doherty and AOV

   managers, Timothy Goddard (born 1973/no disability), Manager, Easter Area Brach and

   Tommy Devereaux (born 1963/no disability), manager, Central Area Operations Branch.

35. That panel reviewed and rated the application of the qualified applicants on the certification

   list against the Knowledge, Skills and Abilities (KSAs) in the vacancy announcement, the

   panel members reviewed and rate each candidate, then tallied and averaged the scores and

   ranked the candidates.

36. From the 42 candidates, Plaintiff was found to be 17 on their list and only three were

   interviewed.
          Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 6 of 9



37. In these two vacancies, the same procedures were used to fill each. According to the

   Administrative Judge, that included an independent review of Complainant’s application by

   both Ferrante and Doherty before reviewing the certification of all qualified applicants from

   HR.

38. Despite being qualified and having priority clearance for two years, Mr. Ferrante, the Selecting

   Official, decided not to offer Plaintiff a position on both occasions and instead decided to

   consider Plaintiff’s application with the application of the other candidates on the certification

   list of qualified applicants.

39. Once he was not given priority consideration for the job, Plaintiff was grouped with the other

   applications and not ranked in the top 11 for either vacancy and therefore did not receive an

   interview.

40. Of the 13 individual selected for the three vacancy announcements at issue, five were older or

   less than three years younger than Plaintiff and either of these candidates were nine to 13 years

   younger than Plaintiff.

41. On information and belief, none of the selected candidates had a disability.

                                          COUNT ONE
                                       Age Discrimination
     (Age Discrimination in Violation of the Age Discrimination in Employment Act (ADEA)
                                         29 U.S.C. § 621
                                             (over 40)

42. The foregoing paragraphs are realleged and incorporated by reference herein.

43. At all relevant times, the Defendant has been, and continues to be, an employer within the

   meaning of the ADEA, 29 U.S.C. § 630. At all relevant times, the Defendant has been engaged

   in interstate commerce within the meaning of the ADEA, and has employed, and continues to

   employ, twenty or more employees.
           Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 7 of 9



44. The Defendant’s conduct as alleged above constitutes discrimination based on Age

   discrimination in violation of ADEA. The stated reasons for the Defendant’s conduct were not

   the true reasons, but instead were pretext to hide the Defendant’s discriminatory animus.

45. As a direct and proximate result of the foregoing violations of the ADEA, Mr. Stephenson has

   sustained injury, including, but not limited to: denial of the wages and other benefits provided

   to Air Traffic Control Specialist employed by Defendant, lost interest on those wages and other

   benefits, and loss of any potential opportunity to advance within the Agency.

                                          COUNT TWO
                                      Disability Discrimination
           (Disability Discrimination in Violation of the Americans with Disabilities Act)
                                     42 U.S.C. § 12101, et seq.

46. The foregoing paragraphs are realleged and incorporated by reference herein.

47. The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., prohibits employers from

   discriminating against qualified individuals because of a disability “in regard to job application

   procedures, the hiring, advancement, or discharge of employees, employee compensation, job

   training, and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112.

48. Because Plaintiff’s stroke substantially limits at least one of Plaintiff’s major life activities

   Plaintiff is an individual with a disability under the ADA.

49. Plaintiff was fully qualified to be an Air Traffic Control Specialist and could perform all the

   essential functions of the position.

50. The Department of Transportation is a covered employer to which the ADA applies.

51. The Department of Transportation terminated and disqualified Plaintiff from employment

   solely because Plaintiff had a stroke. The Department of Transportation made no

   individualized assessment to determine whether Plaintiff could perform the essential functions

   of the job of Air Traffic Control Specialist and be employed by the Department of
           Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 8 of 9



   Transportation, or whether a reasonable accommodation would enable him to be employed as

   an Air Traffic Control Specialist by the Agency, as is required under the ADA.

52. The Agency’s termination and disqualification of Plaintiff on the basis of his disability and the

   Agency’s failure to make an individualized assessment to determine whether Plaintiff could

   be employed or whether a reasonable accommodation would enable him to be employed by

   the Agency violated the ADA.

53. As a result of the Agency’s actions, Plaintiff has suffered and will continue to suffer both

   economic and non-economic harm.

                                    PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays that this Honorable Court:
       a. Order the Defendant institute a policy and procedure to be implemented against
       discrimination;
       b. Supervisory training for the supervisors at issue herein;
       c. Equal Employment Opportunity training for Defendant and the supervisory officials at
       issue herein; and
       d. Award compensatory damages in excess of Two Hundred Thousand Dollars
       ($200,000.00);
       e. Award lost wages;
       f. Award back pay and benefits, with interest;
       g. Award future wages;
       i. Award reasonable attorney fees, costs, and expenses incurred for this action;
       j. Award equitable, declaratory, and injunctive relief; and
       l. Award such other and further relief as this Honorable Court deems just and proper.
                                        JURY DEMAND
      Pursuant to Fed. R. Civ. P. 38, Plaintiff demands trial by jury on all issues so triable.

Dated: July 29, 2019                          Respectfully submitted,
Case 1:19-cv-02256-TJK Document 1 Filed 07/29/19 Page 9 of 9



                           /s/ Reshad Favors
                           Reshad Favors (D.C. Bar #1034316)
                           1875 Connecticut Ave. 10th Floor
                           Washington, DC 20009
                           (202) 508-8249
                           reshad@bsflegal.com
                           Counsel for Plaintiff
